Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. The examiner respectfully responds below. The examiner notes all previous 112 rejections are dropped due to claim amendment. The examiner notes new 112 rejections are present due to claim amendment.
Applicant assets that the new claim limitations requiring the polyolefin substituted sulfide bridge compound is free of C8 or higher unbranched alkyl chains overcome the used prior art.  This is not persuasive.
Walker (WO 2015/183685 A1) states in paragraph 27 that each R group may be  a polyolefin chain.  There is no requirement that a C8 or higher alkyl group must be present in the compound.
Claim Rejections - 35 USC § 112
Claims 1-4, 6-8, 11, 13-32, 34-37 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim limitation requiring the polyolefin substituted sulfide bridge compound is free of C8 or higher unbranched alkyl chains is new matter. Specifically 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11, 13-28, 29-31, 36-37 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO 2015/183685 A1).
Regarding claims 1-4, 6-8, 11, 13-28, 29-31, 36-37 and 40-42 Walker teaches a lubricant composition (abstract) for use in vehicles which are off highway vehicles such as marine and 2 or 4 stroke diesel applications, see p 92. Obvious variants of such diesel engines include a variety of tractors and construction vehicles.  The lubricant contains a bridged phenol additive, these limitations are mapped below.  The lubricant 
The bridged phenate additive overlaps the Markush structure of claim 13 and 41, see p 27.  P 27 teaches the bridge may be sulfur or an alkylene.  
The R groups may be comprised of only polyisobutylene, see p 24.  The butane chain has 8 to 48 carbon atoms (p 27) and as such the molecular weight of the butylene would encompass the range of 300-400. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Given the Markush structure, the MW of the unsalted form would include the range of 550-5600 and up to 2800.
In paragraphs 31 -32 and 39 Walker discloses that the detergents can be overbased metal-containing detergents such as calcium detergents. This describes a salt form. In paragraphs 27-30 Walker discloses that the bridging X group of the detergents can be a sulfide bridge or an alkylene. 
The bridged phenate does not have to be coupled with cresol, as this is not taught.  It is also not taught that there must be a phenol alkylated with propylene.
This bridged phenate is used in the amount of 0.5 to 15% of the composition, see p 44.
The lubricant contains a base oil which is a group I-V base oil (p 47) used in the amount of at least 80% of the composition, seep 49 for amount.
Phosphorous containing antiwear agents including phosphites (p 80) are used in the amount of 0.1 to 1.5% of the composition.
The lubricant contains sulfurized olefins and a dispersant and antioxidants, see examples in table p 126. The amount of zinc in these examples is below 2000 ppm as the amount of any zinc used is a low as 0.5% ZDDP.  The phosphorous content may be as low as 0.08%, see p 97. 
The lubricant may also contain thiadiazoles, see p 81.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO 2015/183685 A1) and Gieselman et al (US 2012/0196778 A1.
Regarding claim 29 Walker does not specifically state the carbon length of any phosphite antiwear/pressure additive. To see what Walker does teach please see above.
Gieselman teaches a lubricant composition (abstract) used in a diesel engine (p 74-75).  The lubricant contains an extreme pressure/wear additive that is a trihydrocarbyl phosphite with 10-18 carbon atoms as the R groups, see p 40-42.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the phosphite additive of Gieselman in the invention of Walker.  Walker already calls for use of such and additive, and the additive of Gieselman is an effective EP/wear additive for a diesel engine lubricant.
Claims 32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagona et al (US-20150344808-A1) and Walker (WO 2015/183685 A1).
Regarding claims 32 and 34-35, Lagona teaches a lubricant composition (abstract) used to lubricate a manual or automatic transmission including tractors.  See p 60.  The lubricant may contain a detergent which is a bridged phenate detergent, see 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the bridged phenate detergent of Walker in the invention of Lagona.  Lagona already specifically calls for use of such a detergent and the salt form of the bridge phenate of Walker which is an effective detergent for a lubricant composition as discussed in claim 1, and which provides enhanced detergency and antioxidant protection (see Walker rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/FRANCIS C CAMPANELL/ Examiner, Art Unit 1771  

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771